             Case 16-11501-CSS          Doc 2281      Filed 10/09/19     Page 1 of 12


                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

    In re: MAXUS ENERGY CORPORATION, et                     ) Chapter 11
    al.,                                                    )
                                                            ) Case No. 16-11501 (CSS)
                                   Debtors                  ) (Jointly Administered)
   JOSEPH J. FARNAN, JR. in his capacity as the             )
   LIQUIDATING TRUSTEE OF THE MAXUS                         )
   LIQUIDATING TRUST,                                       )
                                                            )
                                   Plaintiff                )
                 v.                                         )
                                                            )
     Defendants Listed Below,                               )
                                                            )
                                   Defendants.              )

 Defendant Name                                                                    Adversary Number
 Aon Risk Services Southwest Inc.                                                      18-50491
 Entact, LLC                                                                           18-50497
 Vista Analytical Laboratory Inc.                                                      18-50521
 Haley & Aldrich, Inc.                                                                 18-50504

   STATUS REPORT ON OPEN PREFERENCE ADVERSARY ACTION ASSIGNED TO
               THE HONORABLE CHRISTOPHER S. SONTCHI


       Pursuant to the Scheduling Order entered in the above-referenced cases on February 26,

2019, Plaintiff files the attached status report providing a status of the above referenced

adversary actions.

Dated: October 9, 2019                         GELLERT SCALI BUSENKELL & BROWN, LLC


                                                  /s/ Amy D. Brown
                                                 Michael Busenkell (DE 3933)
                                                 Amy D. Brown (DE 4077)
                                                 1201 N. Orange Street, Suite 300
                                                 Wilmington, DE 19801
                                                 Telephone: (302) 425-5800
                                                 Fax: (302) 425-5814
                                                 Email: mbusenkell@gsbblaw.com
                                                        abrown@gsbblaw.com

                                                 Counsel to the Liquidating Trustee




                                                      -1-
            Case 16-11501-CSS   Doc 2281   Filed 10/09/19   Page 2 of 12

                                 STATUS "A"
         CONTESTED PREFERENCE ACTIONS WHERE SERVICE HAS NOT BEEN
                               COMPLETED:


 Defendant Name                     Adversary Number                Status


* None




                                           -2-
         Case 16-11501-CSS   Doc 2281   Filed 10/09/19   Page 3 of 12


                              STATUS "B"
    CONTESTED PREFERENCE ACTIONS WHERE SERVICE IS COMPLETE, BUT
                      ANSWERS ARE STILL DUE:



 Defendant Name                  Adversary Number               Status


* None




                                        -3-
         Case 16-11501-CSS   Doc 2281   Filed 10/09/19   Page 4 of 12


                              STATUS "C"
    CONTESTED PREFERENCE ACTIONS WHERE SERVICE IS COMPLETE, NO
    ANSWERS HAVE BEEN FILED. THUS, PLAINTIFF REQUESTING DEFAULT
                            JUDGMENTS:
Defendant’s Name                        Adversary                 Status
                                         Number

*None




                                        -4-
         Case 16-11501-CSS   Doc 2281   Filed 10/09/19   Page 5 of 12


                              STATUS "D"
PREFERENCE ACTIONS SETTLED, SETTLEMENT AGREEMENTS EXECUTED AND/OR
 FILED AND PLAINTIFF REQUESTING DISMISSAL OF ADVERSARY PROCEEDINGS:
                                    Adversary                   Status
 Defendant Name                      Number

* None




                                        -5-
           Case 16-11501-CSS       Doc 2281   Filed 10/09/19   Page 6 of 12




                                    STATUS "E"
 PREFERENCE ACTIONS RESOLVED/SETTLED, BUT NOTICES/STIPULATIONS OF
                 DISMISSAL CANNOT YET BE FILED:

                                       Adversary                     Status
Defendant Name                          Number
                                                       The Parties have reached an
                                                       agreement in principle. Plaintiff
                                                       has circulated a settlement
                                                       agreement.
Haley & Aldrich, Inc.                   18-50504
                                                       The Parties have executed a
                                                       settlement agreement. Plaintiff will
Aon Risk Services Southwest Inc.        18-50491       circulate a Stipulation of Dismissal
                                                       when settlement funds have
                                                       cleared.




                                          .




                                              -6-
          Case 16-11501-CSS         Doc 2281   Filed 10/09/19   Page 7 of 12



                                     STATUS "F"
CONTESTED PREFERENCE ACTIONS WHERE SERVICE IS COMPLETE, ANSWERS
    HAVE BEEN FILED, AND DISCOVERY/DISCLOSURES ARE ONGOING:
                                         Adversary                    Status
Defendant Name                            Number
Entact, LLC                              18-50497           Defendant filed its Motion for
                                                         Summary Judgment on September
                                                          19, 2019. Plaintiff’s deadline to
                                                          file a response to the motion was
                                                         extended by stipulation to October
                                                                       18, 2019.

Vista Analytical Laboratory, Inc.        18-50521        The Parties have completed non
                                                         expert discovery. Pursuant to the
                                                         Scheduling Order the deadline to
                                                           complete expert discovery is
                                                         October 29, 2019. The deadline
                                                           to file dispositive motions is
                                                                November 28, 2019.




                                               -7-
         Case 16-11501-CSS   Doc 2281   Filed 10/09/19   Page 8 of 12


                             STATUS "G"
    CONTESTED PREFERENCE ACTIONS WHERE NOTICES OF SELECTION OF
                    MEDIATOR HAVE BEEN FILED:


*None.




                                        -8-
         Case 16-11501-CSS   Doc 2281   Filed 10/09/19   Page 9 of 12


                             STATUS "H"
           CONTESTED PREFERENCE ACTIONS READY FOR TRIAL:
                                    Adversary
 Defendant Name                     Number         Status

*None




                                        -9-
        Case 16-11501-CSS   Doc 2281   Filed 10/09/19   Page 10 of 12




                             STATUS "I"
 CONTESTED PREFERENCE ACTIONS WHERE DISPOSITIVE MOTIONS PENDING:

Defendant’s Name                 Adversary Number Status

*None




                                       -10-
         Case 16-11501-CSS   Doc 2281   Filed 10/09/19   Page 11 of 12



                               STATUS "J"
 CASES STAYED BY THE FILING OF ANOTHER BANKRUPTCY ACTION / SUGGESTION OF
                      BANKRUPTCY FILED OR REQUIRED

                                  Adversary                    Status
 Defendant Name                    Number

* None




                                        -11-
        Case 16-11501-CSS   Doc 2281    Filed 10/09/19   Page 12 of 12



                             STATUS "K"
                  CASES IN WHICH AN APPEAL IS PENDING

                                       Adversary
 Defendant Name                        Number       Status

*None




                                        -12-
